MEMORANDUM ***
Pascual Perez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ decision dismissing his appeal from the Immigration Judge’s decision denying his application for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review credibility findings for substantial evidence. See Valderrama v. INS, 260 F.3d 1083, 1085 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the adverse credibility finding because Perez failed to adequately explain the contradiction between his asylum application and his hearing testimony regarding whether it was the guerrillas or the military who mistreated him. See Ceballos-Castillo v. INS, 904 F.2d 519 (9th Cir.1990).
Because Perez cannot meet the lower standard to demonstrate eligibility for asylum, he necessarily fails to show that he is entitled to withholding of deportation. See Valderrama, 260 F.3d at 1085.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.